Citation Nr: 1232159	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-26 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service connected migraine headaches currently rated as 10 percent disabling.  

2.  Entitlement to an increased compensable evaluation for residuals of a ganglion cyst of the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This case was previously before the Board in November 2009, when it was remanded for further development to include affording the Veteran additional VA examinations.  The examinations were scheduled and the Veteran was notified at his address of record.  The Veteran did not report for the scheduled examinations nor has he offered good cause for his absence.  Therefore, the Board finds that there has been substantial compliance with the remand instructions and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not report for a VA examination which was necessary to evaluate his service-connected migraine headaches, and no good cause has been shown.

2.  The Veteran did not report for a VA examination which was necessary to evaluate his service-connected residuals of a ganglion cyst of the right wrist, and no good cause has been shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 10 percent for migraine headaches is denied based on the Veteran's failure to report for a necessary and scheduled VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2011).

2.  The claim of entitlement to a compensable rating for residuals of a ganglion cyst of the right wrist is denied based on the Veteran's failure to report for a necessary and scheduled VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The RO provided pre-adjudication VCAA notice by letter in February 2004.  The VCAA notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  As will be discussed below, in compliance with the Board's Remand VA scheduled the Veteran for two examinations and he did not report for either one.  

The RO previously scheduled the Veteran for two examinations in April 2004 which he also did not report for, resulting in the rating decision which is currently on appeal. 

The Board is satisfied that the RO has complied with the Board's November 2009 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The November 2009 Remand directed the RO to request the Veteran provide information as to the dates of any treatment for his migraine disorder and his residuals of a ganglion cyst of the right wrist since February 2008.  The Veteran was also to provide signed authorization for the release to the VA of private medical records he identified who provided treatment for his migraine disorder and his residuals of a ganglion cyst of the right wrist.  Any of the Veteran's outstanding VA treatment records for his migraine disorder and his residuals of a ganglion cyst of the right wrist were also to be obtained.  Finally, the Veteran was to be schedule for appropriate VA examinations to assess the current severity of his migraine disorder and his residuals of a ganglion cyst of the right wrist.  The Veteran did not reply to VA's letter in March 2010 which requested all relevant treatment records, and as just discussed, he did not report for the rescheduled May 2010 VA examinations.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal and the Board may proceed to consider the merits of the claims. 


Analysis

The RO attempted to substantiate the Veteran's increased rating claims for migraine disorder and residuals of a ganglion cyst of the right wrist by scheduling him for two May 2010 VA examinations, and provided him with notice in a March 2010 letter that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  See 38 C.F.R. § 3.655(b).  Moreover, the letter noted that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

After the Veteran did not report for the first two scheduled VA examinations in April 2004, the Board in November 2009 remanded the case to afford the Veteran additional opportunities for VA examinations; however, the Veteran did not report for these examinations, as well, and has failed to provide good cause for his failure to report.  In fact, he has offered no explanation for not attending the examinations that were scheduled.
 
When the Veteran, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase and entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, the claim shall be denied.  38 C.F.R. § 3.655(b).   

Here, the Veteran did not report for scheduled April 2004 and May 2010 VA examinations essential to the development of his increased rating claims and did not set forth good cause for such failure.  He was advised in both cases that he was being scheduled for examinations at the VA medical facility nearest to him and that failure to report would result in the claims being rated based on the evidence of record, or even denied.  In July 2005 the Veteran was furnished a statements of the case (SOC) and in March 2011 he was furnished a supplemental statement of the case (SSOC) containing the provisions of 38 C.F.R. § 3.655 and notice that the claims were denied in accordance with those provisions.  The letters from the RO, SOC, and SSOC were mailed to the Veteran's address of record.  The Veteran has made no attempt to explain to the RO why he did not report for the scheduled VA examinations relevant to the claims.  Therefore, the claims for increased ratings for a migraine disorder and residuals of a ganglion cyst of the right wrist must be denied.  38 C.F.R. § 3.655(b) (2011).


ORDER

Entitlement to a disability rating in excess of 10 percent for a migraine disorder is denied.

Entitlement to a compensable disability rating for residuals of a ganglion cyst of the right wrist is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


